                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

PLANNED PARENTHOOD OF                             )
TENNESSEE AND NORTH                               )
MISSISSIPPI, et al.,                              )
                                                  )
     Plaintiffs,                                  )          NO. 3:20-cv-00740
                                                  )
v.                                                )          JUDGE CAMPBELL
                                                  )          MAGISTRATE JUDGE NEWBERN
HERBERT H. SLATERY, et al.,                       )
                                                  )
     Defendants.                                  )

                                                ORDER

         Pending before the Court is a Joint Notice Regarding January 2021 Dates for Preliminary

 Injunction Proceedings (Doc. No. 62). Through the Joint Notice, the parties have suggested various

 dates for the Court to hear the testimony of Dr. Steven Joffe. Having considered those dates, the

 Court sets the hearing for the testimony of Dr. Joffe for January 25, 2021, at 1:30 p.m. The Court

 expects the hearing to conclude on that day.

         It is so ORDERED.
                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00740 Document 63 Filed 12/08/20 Page 1 of 1 PageID #: 1757
